Citation Nr: 0005457	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-18 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to service connection for nicotine dependence.

2. Entitlement to service connection for bladder cancer, 
secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from July 1948 to June 1952.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana (the RO).   


FINDINGS OF FACT

1. Competent medical evidence has been submitted that, when 
presumed credible, suggests that the appellant developed 
nicotine dependence as a result of in-service tobacco use.

2. Competent medical evidence has been submitted that, when 
presumed credible, suggests that the appellant developed 
bladder cancer in-service tobacco use due to nicotine 
dependence.


CONCLUSION OF LAW

The appellant's claims of entitlement to service connection 
for nicotine dependence and for bladder cancer secondary to 
nicotine dependence are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he developed nicotine dependence 
during the course of, or because of, his active military 
service, and that a grant of service connection is warranted 
for the disorder.  He further argues that his bladder cancer 
was caused by his use of nicotine products, and that a grant 
of service connection for cancer is therefore warranted 
secondary to nicotine dependence.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

With this requirement of law, and in the interest of clarity, 
the Board will first review the law pertinent to the 
appellant's claims.  Because the evidence of record as to 
both of the appellant's claims is essentially the same, the  
Board will provide brief factual review of all of the 
evidence of record as found in the appellant's claims folder.  
The Board will then review the specific law pertinent to the 
appellant's claims in the context of its analysis of each of 
the appellant's claims.  

Applicable Law

Service Connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 C.F.R. § 3.303(a) (1999).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999); See Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection may also be granted on a secondary basis 
if a claimed disability is found to be proximately due to or 
is the result of a service-connected disability. 38 C.F.R. § 
3.310(a) (1999); see Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Service connection - nicotine dependence/use of tobacco 
products

Applicable law generally recognizes two means by which 
service connection may be established for claimed nicotine-
related diseases and disorders.  First, if a claimant can 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to lung cancer, service connection may be 
established without reference to section 38 C.F.R. § 3.310(a) 
which provides for "secondary service connection."  
However, where the evidence indicates a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  See VA General 
Counsel Precedential Opinion, (VAOPGCPREC) 19-97; see also 38 
U.S.C.A. § 7104(c) (VA is statutorily bound to follow the 
precedential opinions of the VA Office of General Counsel); 
Davis v. West, 13 Vet. App. 178, 183 (1999).     

VAOPGCPREC 19-97 was prepared in response to an inquiry 
regarding under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles. 
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws, and, in that regard, further VA guidelines 
which held in the affirmative were referenced.

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.

The VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue. It noted that the Diagnostic and 
Statistical Manual, 4th Edition, (DSM-IV), 243, provided that 
the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence. 
Under those criteria, nicotine dependence may be described as 
a maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:

(1) tolerance, as manifested by the absence of 
nausea, dizziness, and other characteristic 
symptoms despite use of substantial amounts of 
nicotine or a diminished effect observed with 
continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or 
more of the following signs within twenty-four 
hours of abrupt cessation of daily nicotine use 
or reduction in the amount of nicotine used: 

	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight gain; or by 
use of 	nicotine or a closely related substance 
to relieve 
	or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a 
longer period than was intended;

(4) persistent desire or unsuccessful efforts to 
cut down or control nicotine use;

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine (e.g., 
driving long distances) or use nicotine (e.g., 
chain-smoking);

(6) relinquishment or reduction of important 
social, occupational, or recreational activities 
because of nicotine use (e.g., giving up an 
activity which occurs in smoking-restricted 
areas); and

(7) continued use of nicotine despite knowledge 
of having a persistent or recurrent physical or 
psychological problem that is likely to have been 
caused or exacerbated by nicotine. 

Id. at 181, 243-45.

VAOPGCPREC 19-97 further provided that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated. As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection. It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the precedential opinions of the VA General 
Counsel provide that in the determination of whether 
secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, inquiry 
must be had upon whether nicotine dependence may be 
considered a disease for purposes of VA benefits; whether the 
veteran acquired nicotine dependence in service; and whether 
that nicotine dependence may be considered the proximate 
cause of disability or death resulting from the veteran's use 
of tobacco products. 

These questions must be answered by adjudication personnel 
applying established medical principles to the facts of 
particular claims.  see also Davis, 13 Vet. App. at 183-184.  

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence. 

Well-grounded claim requirements

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's, and 
the claimant's alone.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).  It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for an appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
see Watai v. Brown, 9 Vet. App. 441, 443 (1996).  In 
ascertaining whether a claim is well grounded, the 
truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a). 
Grottveit.  If no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded. Id.


Factual background

The appellant's service medical records, including his pre-
separation physical examination, reveal no abnormalities 
pertinent to this appeal.  There is no information concerning 
use of tobacco products.

There are no medical or other records pertinent to the issues 
on appeal for over four decades after service.

The appellant was diagnosed to have bladder cancer in October 
1996.  It was noted that he had a history of smoking two 
packs of cigarettes per day.  In a November 1996 report 
authored by T.R., M.D., the physician reported that he had 
informed the appellant of the "relationship between tobacco 
products and transitional cell carcinoma."  Dr. T.R. stated 
that the appellant then intended to quit smoking.  

In a July 1997 letter, J.B.R., M.D., reported that he began 
treating the appellant in October 1996 following an episode 
of gross hematuria.  Dr. J.B.R. reported that he diagnosed 
the appellant to have bladder cancer.  He stated that it was 
widely recognized that cigarette smoking was strongly 
associated with bladder cancer.  Although other factors were 
also associated with development of the cancer, the 
appellant's only "historical risk factor was heavy tobacco 
use over many years."  He noted that he had advised the 
appellant to stop smoking, and that he believed that the 
appellant had done so.  

In a November 1997 addendum, Dr. J.B.R. stated that had the 
appellant not smoked during active military duty, he would 
likely have not acquired a smoking habit after service.  Dr. 
J.B.R. stated that the appellant's then "present tobacco 
addiction is an extension of a habit which was present 
throughout his military service."  

The appellant reported in November 1997 that he began smoking 
cigarettes upon entering service in 1948.  He stated that he 
then smoked one pack of cigarettes daily, and that after 
leaving service he increased his consumption to one and one-
half packs per day.  He stated that although he tried to quit 
several times, he was unable to do so.  

In a March 1998 letter, Dr. J.B.R. stated that he was 
responding to an inquiry as to whether the appellant had 
acquired nicotine dependence while on active military duty.  
Dr. J.B.R. reported that the appellant related to him during 
medical consultation that he had not smoked prior to entering 
service and that he began doing so while on active duty.  The 
physician further stated that the appellant continued to 
smoke following separation from the service and up until the 
time of treatment.  

In a statement received in March 1998, J.B. reported that he 
was the appellant's childhood friend and that the appellant 
did not smoke prior to entering military service.  

The appellant underwent a VA physical examination in June 
1998.  In pertinent part, the examiner stated:

I do not feel that the in service use of 
tobacco products resulted in the bladder 
cancer, rather it is his continued use of 
cigarettes over the years for at least 50 
years that resulted in any type of cancer 
that he may have at this point in time.  
Certainly there is an increased incidence 
in bladder cancer in individuals who have 
smoked cigarettes for a number of years, 
but I cannot relate this back to the 
service.  Also, I cannot relate nicotine 
dependence to the patient's military 
service.  I am not given any history of 
prior nicotine use before this patient 
was in the military.  However, he's had 
50 years use since the military and it is 
impossible for me to state when this 
dependence occurred.  


In an October 1998 statement, L.W. reported that she was the 
appellant's sister, and that the appellant never smoked when 
he was a teenager.  She further stated that the first time 
she saw the appellant smoking was after he was discharged 
from military service.  

At an October 1998 personal hearing before a hearing officer 
at the RO, the appellant testified in substance that he first 
started smoking when he entered active military service.  He 
recounted that the "U.S. Government" gave him and his 
fellow trainees a carton of cigarettes, and that when he 
completed his training, cigarettes were inexpensive and 
readily available.  He stated that he did not smoke prior to 
service, and that he had unsuccessfully tried several times 
to quit smoking.

Analysis

Nicotine dependence

As is noted above, the appellant must submit a well-grounded 
claim by proffering evidence of a current disability; a 
disease or injury which was incurred in service, and a nexus 
between the disease or injury and the current disability.  
Caluza, 7 Vet. App. at 506.  The Board has carefully 
considered all the evidence of record submitted in support of 
the claim, and presumed it credible for the purpose of 
determining whether the claim is well grounded.  See Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

There is a medical opinion of record which indicates that the 
veteran is nicotine dependent.  There is also evidence, which 
is presumed to be credible under King, to the effect that the 
appellant began to smoke cigarettes during service.  Finally, 
and as discussed in greater detail below, the appellant has 
produced competent evidence of a nexus between his currently 
diagnosed nicotine dependence and military service.  

Whether and when nicotine dependence is present is a medical 
question that must be answered by a medical opinion or 
diagnosis.  Davis, 13 Vet. App. at 184.  In this matter, 
examination of the three letters submitted by Dr. J.B.R. 
posit:


(1)  The appellant reported that he had not smoked 
prior to service;

(2)  The appellant continued to smoke while on active 
duty and thereafter;

(3)  Had the appellant not smoked during active 
military duty, he would likely not have acquired a 
smoking "habit" after service, and;

(4)  The appellant's present tobacco addition is an 
extension of a habit which was present during military 
service.

In ascertaining whether a proffered medical opinion serves to 
render a claim well grounded, the language used by the 
physician, the source of the opinion, the extent of the 
physician's expertise, and the physician's report of the 
development of the 
claimed disorder and the rationale for the expressed opinion 
should be examined.   In Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), a treating physician's opinion, made after the 
review of the claimant's service medical records, that it was 
"possible that the stress of war" triggered a formerly 
dormant and latent process that possibly would not have 
manifested but for the claimant's combat experience, was held 
to well-ground a claim.  See also  Molloy v. Brown, 9 Vet. 
App. 513, 516 (1996), [although the Board found that the 
physician's opinion was speculative because it apparently 
relied upon the veteran's self-reported history, the Court 
commented that although the physician's opinion was not 
expressed to a certainty, the  physician's use of the term 
"could" rendered the veteran's claim plausible.  Molloy, 9 
Vet. App. at 516.  Cf. Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) [Observing that the "failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication on 
the merits rather than the threshold determination of well 
groundedness, a stage at which the claimant's evidence is 
presumed credible."].  

In sum, these cases suggest that resolution of the 
preliminary question of well-groundedness is to be made by 
examining (1) the language of each medical opinion offered in 
support of a claim, (2) in isolation and with other medical 
opinions and evidence of record, and (3) with due 
consideration for the physician's expertise, source of 
knowledge, length and course of treatment of the veteran, 
clinical data and the stated rationale for the expressed 
opinion.  See Wray v. Brown, 7 Vet. App. 488, 492-493 
(1995)(In merits analysis of cases involving multiple medical 
opinions, each medical opinion should be examined, analyzed 
and discussed for corroborative value with other evidence of 
record, and should not be dismissed as merely 
"cumulative."); see also Mattern v. West, 12 Vet. App. 222, 
228-229 (1999) (Observing that the process of deductive 
reasoning may be employed in ascertaining whether a claim is 
well grounded).

In essence, Dr. J.B.R.'s November 1997 letter expressed his 
opinion that the appellant had a "nicotine habit" during 
service which only later (after service) developed into 
nicotine addiction.  In its whole, the language used by Dr. 
J.B.R. in his three letters appears to suggest that "but 
for" tobacco use in service, the appellant would not have 
later become addicted to nicotine.  In so observing, Dr. 
J.B.R. appears to have undertaken review and consideration of 
the appellant's reported history as it related to his most 
recent medical treatment.

As discussed above, under the provisions of 38 C.F.R. 
§ 3.304(d), a grant of service connection may be appropriate 
for a disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  In 
this regard, Dr. J.B.R.'s opinion is tantamount to suggesting 
that the appellant's nicotine dependence would not have 
occurred but for his in-service smoking, and this opinion is 
sufficient to render the appellant's claim plausible, and 
therefore well grounded.  

Because the Board has determined that further development of 
the evidence is necessary, it will remand the claim for the 
conduct of an appropriate medical examination, as directed 
below.

Bladder cancer

The appellant's primary contention is that because he 
developed nicotine dependence in service, his diagnosed 
bladder cancer, which has been linked to his smoking, should 
be service connected on a secondary basis pursuant to 38 
C.F.R. 
§ 3.310(a).  As is noted above, the July 1997 letter of Dr. 
J.B.R. specifically linked the appellant's currently 
diagnosed bladder cancer to the appellant's heavy smoking, 
and the VA physician's opinion, quoted above, also indicates 
a link between cigarette smoking and bladder cancer.  

A secondary service connection claim is well grounded if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability. Velez v. West, 
11 Vet. App. 148, 158 (1998); see Locher v. Brown, 9 Vet. 
App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 Vet. App. 
513, 516-17 (1995).  In this case, service connection has not 
yet been granted for nicotine dependence.  However, the 
appellant's claim of entitlement to service connection for 
bladder cancer is inextricably intertwined with that relative 
to his claimed nicotine dependence and may not be adjudicated 
until the nicotine dependence claim has been fully developed.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation.  See generally Parker v. Brown, 7 Vet. App. 116 
(1994).  

Accordingly, the appellant's claim of entitlement to service 
connection for bladder cancer, secondary to nicotine 
dependence, will be remanded as is directed below.  


ORDER

A well-grounded claim of entitlement to service connection 
for nicotine dependence has been submitted.


REMAND

Having found that the appellant's claim is well grounded does 
not end the Board's inquiry.  Rather, in this case, it places 
upon VA the duty to assist the appellant in the development 
of the claims by obtaining relevant records which could 
possibly substantiate the claim and conducting appropriate 
medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 
(1994); see 38 U.S.C.A. § 5107(a).  

Further, while the appellant's assertions are presumed for 
the limited purpose of ascertaining whether his claim is well 
grounded, the presumption of credibility does not extend 
beyond this predicate determination.  Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993).  The Board is then required to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole. Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997).

As is noted above, the diagnosis of nicotine dependence is to 
be governed by application of the provisions of DSM-IV.  See 
38 C.F.R. §§ 4.125, 4.130.  Although the appellant was 
diagnosed to be nicotine dependent by Dr. J.B.R., and the 
diagnosis is presumed to be competently rendered by a medical 
professional, a psychiatric diagnosis of nicotine dependence 
in accordance with DSM-IV is not of record.    

The Board observes that the physician conducting the June 
1998 VA examination commented that it was "impossible" to 
state when nicotine dependence was present.  However, the 
onset of nicotine dependence in this matter is irrelevant.  
Instead, it is the cause of the disease that must be 
scrutinized.  As is noted above, applicable law provides in 
relevant part that a grant of service connection may be 
appropriate for a disease diagnosed after service when "all 
the evidence" establishes that the disease was incurred in 
service.  In other words, assuming that nicotine dependence 
may be diagnosed by a competent mental health care 
professional, the critical inquiry that must be addressed by 
competent medical evidence is not whether the disease was 
present "in" service, but instead whether it was the 
"result of" service.     

Accordingly, the appellant's claims are REMANDED for the 
following development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment for 
the disorders at issue that is not 
evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO should afford the appellant a 
comprehensive VA mental disorders 
examination, to be conducted by an 
appropriately qualified specialist, to 
determine whether the appellant developed 
a nicotine dependence as a result of in-
service smoking.  The appellant's claims 
folder and a copy of this remand must 
reviewed by the examiner prior to the 
conduct of the examination, and their 
receipt and review must be acknowledged 
in any report generated as a result of 
this remand.  The examiner must 
specifically opine as to whether the 
appellant developed nicotine dependence 
as a result of in-service smoking, and 
must address the appropriate provisions 
of DSM-IV in any report generated as a 
result of this remand.  The opinion may 
be rendered in terms of its likelihood 
(i.e., more or less likely or equally 
likely).  The report of the examination 
should be associated with the appellant's 
claims folder.

3.  Thereafter, the RO should 
readjudicate the appellant's claims under 
a broad interpretation of the applicable 
regulations.  If deemed to be necessary 
by the RO, additional development of the 
evidence may be accomplished.

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case, including any additional laws and 
regulations, and given the applicable time to respond 
thereto.  

No action is required of the appellant until further notice 
is obtained. However, the Board takes this opportunity to 
advise the appellant that the conduct of the medical 
examination as directed in this remand, as well as any other 
development directed by the RO, is necessary for a 
comprehensive and correct adjudication of his claim.  38 
C.F.R. § 3.655(b) (1999).  The appellant's cooperation in 
reporting for the examination and cooperating with the RO's 
efforts is both critical and appreciated.  However, the 
appellant is further advised that his failure to report for 
the examination without good cause may result in the claim 
being considered on the evidence now of record or denied.  

The appellant is advised that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, in so doing, the 
Board further advises the appellant that to the extent that 
he argues that because he was provided inexpensive or free 
cigarettes during his service, and therefore nicotine 
addiction or the disorder for which he seeks service 
connection was a natural and probable consequence of the 
ready access to tobacco, this contention is of no relevance 
to this inquiry.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Additional comment

The appellant has in essence contended that the United States 
government furnished him with cigarettes during his active 
duty and this action led to the disabilities which are the 
subjects of this appeal.  The Board wishes to make it clear 
that the source, cost, or availability of tobacco, or any 
social or peer pressure inducing its use, is wholly 
irrelevant to the matters at hand.  As is noted above, the 
critical issue here involves medical expertise.  Without 
competent medical opinion, the Board cannot render its own 
unsubstantiated medical conclusion that the appellant's 
tobacco use in service resulted in nicotine addiction and/or 
bladder cancer.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Further, the appellant is equally without competence 
to fulfill this role.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992). 

To the extent that the appellant may be raising an argument 
concerning the culpability of the United States government in 
connection with furnishing tobacco products to servicemen, 
such is not contemplated in the law and VA regulations as a 
factor in the Board's deliberations.  Moreover, if the 
appellant's contention is that given the ready availability 
of tobacco during his service, a grant of service connection 
for disabilities allegedly arising therefrom would be 
equitable, the Board is without authority to grant relief on 
this basis.  The Board is bound by the law made applicable to 
it by statute, regulations, and the precedential decisions of 
the appellate courts, and it is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has 
been held that the authority to award equitable relief under 
section 503(a) is committed to the discretion of the 
Secretary, and that the Board is without jurisdiction to 
consider that which is solely committed to the Secretary's 
exercise of that discretion.  See McCay v. Brown, 9 Vet. App. 
183, 189 (1996).



		
	Barry F. Bohan	
	Member, Board of Veterans' Appeals

 

  During the course of this appeal, legislation was enacted which effectively prohibits service 
connection of death or disability on the basis that such resulted from disease or injury attributable 
to the use of tobacco products during a veteran's period of active service [to be codified as 
38 U.S.C.A. § 1103]. However, this law is effective only as to claims filed after June 9, 1998. The 
appellant's claim of entitlement to service connection was filed in June 1997.  Accordingly, the 
Board will evaluate the appellant's contentions under the more lenient standard articulated above.
  On July 24, 1997, the Acting Under Secretary of VA for Benefits issued USB Letter 20-97-14 
with further guidelines for adjudication of claims of entitlement to service connection based on 
tobacco use or nicotine dependence.  The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service connection related to nicotine dependence 
arising in service depends upon the three elements of: (1) whether nicotine dependence may be 
considered a disease for purposes of the laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the use of tobacco products by the veteran. 
The letter further noted that such claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases. In any event, each claim was clearly to be subjected to the usual 
underlying criteria for well-grounded claims.

The July 1997 USB letter referred to an earlier all-station letter dated in January 1997, which 
discussed at length the criteria required for a claim to meet the well-groundedness threshold. 
Specifically, in pertinent part, for claims alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical evidence of a current disability, medical or 
lay evidence of tobacco use in service, and medical evidence of a relationship between the current 
disability and tobacco use during active service in order to establish a well-grounded claim.

For claims alleging secondary service connection for a current disease on the basis of nicotine 
dependence acquired in service, the claimant must provide medical evidence of a current disability, 
medical evidence that nicotine dependence arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence. For the purposes of well-groundedness, 
medical evidence that nicotine dependence arose in service may consist of a current diagnosis of 
nicotine dependence along with the physicians opinion with respect to that dependence having 
originated in service. The letter further noted that if the claim was not well-grounded, the claimant 
would be advised of what evidence is necessary to make his or her claim well-grounded.

On the other hand, once a well-grounded claim has been received, there was a responsibility to 
execute VA's duty to assist. Citing a May 1997 Under Secretary for Health document, the letter 
held that nicotine dependence is a disease, and as such, each decision must then specifically 
address the remaining two elements, i.e. whether the veteran acquired a dependence on nicotine in 
service; and whether that dependence may be considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran under General Counsel and regulatory 
definitions.

